DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive for arguments filed on January 13, 2021, and the claims 1, 3-7, and 9 are pending for examination. 
Claims: 2, 8, 10 (canceled).

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application 14/870,086, filed on 08/30/2014.

Response to Argument
 
Applicant’s arguments filed on July 07, 2020, with regards to rejection of claim 1, 3-7, and 9 have been fully considered, but they are not found to be persuasive. 
In Applicants remarks, on pages 4-5, Applicant argues that Logue doesn’t teach claim 1 and 9, especially the portion of the claim, “detecting that the smart home appliance is due to be commissioned using the smart home system”.
In response, examiner respectfully disagrees, a home automation system monitor and/or control home appliances such as TV, weather/temperature device, hazard/smoke 
Embodiments of the invention provide methods and systems for facilitating the provisioning, set-up, configuration, control, and/or management of intelligent, network-connected, multi-sensing hazard detection units or smart hazard detectors. These smart hazard detectors may be used within a home, building, or structure to warn occupants of the home, building, or structure of a potential danger” ([0003]).
In paragraph [0096] Logue discloses, a user is initiating to add the new device on the home automated system, for more details, in para [0101] the user input may include pushing a button on the first hazard detector 400 (i.e. turn on the power button), and says “Hello” (voice command).
In para [0102] the first hazard detector 400 may establish a local Wi-Fi access point and begin broadcasting a temporary Wi-Fi network 798. The first hazard detector 400 does not know the SSID or password for the home Wi-Fi network 1604 at this stage of the pairing and provisioning process. Finally, the device found the SSID (i.e. it is a detection).
And finally in para [0112] establishing a connection between the central server and the hazard detector using the home Wi-Fi network (716). 
In conclusion, since the reference teaches the above limitations, hence, the current rejection is maintained by the same previous references.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Logue (US 2015/0097689A1- Provisional# 61/887,969: 10/07/2013), 
Regarding claim 1,
Logue teaches, a method for commissioning a smart home appliance in a smart home system the method comprising (see fig. 1, and para [0043] The smart-home environment 100 may include one or more intelligent, multi-sensing, network-connected thermostats 102 (hereinafter referred to as "smart thermostats 102"): 
Detecting that the smart home appliance is due to be commissioned using the smart home system (see fig. 7G-2 (748) and para [0096] the first hazard detector 400 (i.e. appliance) and use the mobile computing device 816 to initiate and facilitate the pairing and provisioning process. Note: initiate and provisioning mean the device (i.e. hazard) detect phone and Wi-Fi network.)and para [0101]-[102])
configuring [i.e. arranging/setting] the smart home appliance via an interactive voice operation with a user of the smart home system (see para [0101] user uses a voice command to setup “ says Hello”, [0135] to begin communicating with hazard detector 400. the user may use voice commands to begin communicating with hazard detector 400.)
and 
Adding the smart home appliance to the smart home system (see para [0141]the devices setup is completed and the device (hazard device) is joined to the smart home network.)
 wherein the user interacts directly with the smart home system using the user's voice during the interactive voice operation (see para [0159] a user may press button 600 (shown in FIG. 6A) in direction 810, as shown in FIG. 8E, to begin communicating with first hazard detector 400. Alternatively, hazard detector may receive voice commands from a user.)
wherein: the detecting that the smart home appliance is due to be commissioned is performed by the smart home appliance (see para [0041] a smart-home environment 100 within which one or more of the devices, methods, systems, services, and/or computer program products described further herein can be applicable. The depicted smart-home environment 100 includes a structure 150, which can include, e.g., a house, office building, garage, or mobile home.)

Regarding claim 3,
Logue teaches claim 1,
Logue further teaches, 
wherein: the detecting that the smart home appliance is due to be commissioned is performed by the smart home system (see para [0135]); and 
a smart-home environment 100 within which one or more of the devices, methods, systems, services, and/or computer program products described further herein can be applicable. The depicted smart-home environment 100 includes a structure 150, which can include, e.g., a house, office building, garage, or mobile home.)

Regarding claim 4,
Logue teaches claim 3,
Logue further teaches, wherein the configuring of the smart home appliance involves (i) predetermined settings and (ii) settings that need clarifying, the configuring of the smart home appliance further comprising: (see para [0141] the instructions may include three steps for connecting first hazard detector 400 to internet 162 and continuing the setup process for first hazard detector 400: (1) open the Settings app, (2) under Wi-Fi, connect to a network called "Device-659F38," and (3) return to application 814 to complete setting up first hazard detector 400):
automatically configuring the smart home appliance with the predetermined settings using the smart home system (see para [0045] an appliance can announce itself to the smart-home network, such as by indicating what type of appliance it is, and it can automatically integrate with the controls of the smart-home.)
user uses a voice command to setup “ says Hello”);
querying the settings that need clarifying during the interactive voice operation with the user (see para [0105] the application 814 can query the user to select the home Wi-Fi network SSID from a list of available Wi-Fi networks.)

Regarding claim 5,
Logue teaches claim 1,
Logue teaches, wherein: the interactive voice operation includes voice recognition and voice output (see para [0127] The device has both input and output voice command.) and 
the interactive voice operation is conducted using an interactive voice system(see para [0159]) 
Regarding claim 6,
Logue teaches claim 1,
Logue further teaches, wherein an input device is used to assist the configuring of the smart home appliance, the input device being at least one of a touch sensor of a display and a keypad. (See para [0224] A user 2004 can input commands into the computer 2002 using various input devices, such as a mouse, keyboard 2022, track ball, touch screen.)
Regarding claim 7,
Logue teaches claim 1,
setting up before commissioning device.)

Regarding claim 9,
Logue teaches, a computer program for commissioning a smart home system the computer program being configured to, when executed on a computer (see para [0226])

Rest of the claim limitations of claim 9 recites all the same elements of claim 1, Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 9.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM ZAKIRUL ISLAM The examiner can normally be reached on M-F 8-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Date: 4/22/2021
/SM Z ISLAM/Examiner, Art Unit 2457  
/YVES DALENCOURT/Primary Examiner, Art Unit 2457